DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered. 
Priority
Application 16/079,776 filed on 08/24/2018. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in for patent Application No. NL2017/050081 on 02/24/2016.This application is a 371 of PCT/NL2017/050081 filed on 02/10/2017.

Response to Amendment
This office action is in response to the amendments submitted on 09/26/2022. It is a non-final action based on further search and consideration and based on the provided arguments. Wherein claims 7 and 18 are amended and claims 1-6 and 9-17 are canceled.

	
Claim Objections
Claim 20 is objected to because of the following informalities:  
Regarding Claim 20, the claim recites – “The method according to claim 10, wherein said method is performed by a bond tester apparatus for determining a strength of a bond and/or a material”
	However, claim 10 was an independent claim and currently cancelled. The dependent claim 20 needs be dependent from a claim which is not cancelled. Appropriate correction is required.
	As the dependency and scope of claim 20 are not defined, the examiner assumes that claim 20 is dependent on claim 18 and the examiner examines based on this assumption. 


Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-8 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tellenbach et al. (US 20070010960 A1), (hereinafter Tellenbach).

Regarding Claim 7,Tellenbach  teaches a sensor apparatus ( Fig 1, measurement transducer 10, sensors 14 ) for determining an applied mechanical force using an output of a sensor which is measuring said applied mechanical force in which said sensor is exposed to a drifting error (Abstract ,Line 9-12,[Wingdings font/0xE0]drifting error  is corrected for measuring signal, Fig. 1, processor 130, sensors 140, host processor 16, measuring deformation representative of a load applied to the force-measuring device) , said sensor apparatus comprising a sensor (Fig 1, element 10[Wingdings font/0xE0] force transducer [Wingdings font/0xE0] sensor) and a processor component (Fig 1, element 11,13,130) wherein said sensor apparatus is arranged for:
	 measuring, in a first measurement, by said sensor of said sensor apparatus, said applied force when no force is applied (Claim 3,[Wingdings font/0xE0]In test process time profile of the measurement signal are recorded when the load is being applied as well when load being removed. Also, in Para [0056], line 1-4, “The respective drift profiles when applying and removing a load are normally symmetric in the case of creep while a drift caused by a change in the load disappears completely after the load has been taken off the balance”. Also, in claim 3 – “in test processes and in calibration processes, with or without the respective time information, whereas time profiles of the measurement signal are recorded when the load is being applied as well as when the load being removed”); 
	nulling, by a processor component comprised by said sensor apparatus, said measured applied force in said first measurement (PARA [0041], measuring signal ms.sub. A representing a load is delivered by the measurement transducer 10);
measuring, in a second measurement, by said sensor by said sensor apparatus, during applying of a mechanical force to said sensor (PARA [0041], The signal profile S2 is the 2nd measurement with force applied);
measuring, in a third measurement, by said sensor, said applied force when no mechanical force is applied to said sensor (Fig. 4-6, drift profiles and updated drift parameters recorded at time intervals of several months (i. e., making multiple measurement), paragraph 0058, drift profiles sx, sy, sz which occur after placing a load and curves indicate the changes that the creep-related drift behavior of the balance 1 changes over time);
nulling, by said processor component, said measured applied force in said third measurement, therewith obtaining a drifting error that occurred between said first and third measurement (paragraph 0019, based on creep effects, the processing includes the compensation of, e.g., hysteresis effects);
correcting said second measurement by an interpolated value, said interpolated value being provided by interpolating, by said processor component, the obtained drifting error between said first measurement and said third measurement for said second measurement (Fig 7 ,PARA[0067], curve L.sub.U was recorded through sequential measurements and interpolation of the measurement values, curve L.sub.CI which was determined by interpolation and extrapolation which gives an approximation of the ideal compensation values, paragraph 0059, corrected drift profiles sx, sy,, sz, which are shown in FIG. 5).
	wherein the first, second and third measurements are consecutive measurements (Fig 5 shows that sx, sy, sz are consecutive parameters. Also, Para 0018 recites – “subsequently accept the replacement of the previous values by the new values”).

Regarding Claim 8, Tellenbach teaches the limitations of claim 7.
 	Tellenbach further teaches the sensor apparatus for determining an applied mechanical force to a sensor according to claim 7, wherein said processor component is arranged for linearly (PARA [0055], Line 3-6) interpolating between said first measurement and said third measurement (Fig 7, PARA [0067], curve L.sub.U was recorded through sequential measurements and interpolation of the measurement values).

Regarding Claim 18, Tellenbach teaches a method (Fig 1, measurement transducer 10, sensors 14 ) for determining an applied mechanical force using an output of a sensor which is measuring said applied mechanical force and in which is said sensor is exposed to a drifting error (Abstract ,Line 9-12,[Wingdings font/0xE0]drifting error  is corrected for measuring signal, Fig. 1, processor 130, sensors 140, host processor 16, measuring deformation representative of a load applied to the force-measuring device) , said method being performed by a sensor (Fig 1, element 10[Wingdings font/0xE0] force transducer [Wingdings font/0xE0] sensor) comprising said sensor and a processor component (Fig 1, element 11,13,130)said method comprising the subsequent steps of:
	 measuring, in a first measurement, by said sensor of said sensor apparatus, said applied force when no force is applied (Claim 3,[Wingdings font/0xE0]In test process time profile of the measurement signal are recorded when the load is being applied as well when load being removed. Also, in Para [0056], line 1-4, “The respective drift profiles when applying and removing a load are normally symmetric in the case of creep while a drift caused by a change in the load disappears completely after the load has been taken off the balance”. Also, in claim 3 – “in test processes and in calibration processes, with or without the respective time information, whereas time profiles of the measurement signal are recorded when the load is being applied as well as when the load being removed”); 
	nulling, by said processor component comprised by said sensor apparatus, said measured applied force in said first measurement (PARA [0041], measuring signal ms.sub. A representing a load is delivered by the measurement transducer 10);
applying a mechanical force to said sensor (paragraph 005, determine the accuracy of a measurement besides creep and hysteresis (i. e., based on no force));
measuring, in a second measurement, by said sensor by said sensor apparatus, during applying of a mechanical force to said sensor (PARA [0041], The signal profile S2 is the 2nd measurement with force applied);
stop applying said mechanical force to said sensor (paragraph 005, determine the accuracy of a measurement besides creep and hysteresis (i. e., based on no force));
measuring, in a third measurement, by said sensor, said applied force when no mechanical force is applied to said sensor (Fig. 4-6, drift profiles and updated drift parameters recorded at time intervals of several months (i. e., making multiple measurement), paragraph 0058, drift profiles sx, sy, sz which occur after placing a load and curves indicate the changes that the creep-related drift behavior of the balance 1 changes over time);
nulling, by said processor component, said measured applied force in said third measurement, therewith obtaining a drifting error that occurred between said first and third measurement (paragraph 0019, based on creep effects, the processing includes the compensation of, e.g., hysteresis effects);
correcting said second measurement by an interpolated value, said interpolated value being provided by interpolating, by said processor component, the obtained drifting error between said first measurement and said third measurement for said second measurement (Fig 7 ,PARA[0067], curve L.sub.U was recorded through sequential measurements and interpolation of the measurement values, curve L.sub.CI which was determined by interpolation and extrapolation which gives an approximation of the ideal compensation values, paragraph 0059, corrected drift profiles sx, sy,, sz, which are shown in FIG. 5).
	wherein the first, second and third measurements are consecutive measurements (Fig 5 shows that sx, sy, sz are consecutive parameters. Also, Para 0018 recites – “subsequently accept the replacement of the previous values by the new values”).

Regarding Claim 19, Tellenbach teaches method for determining an applied mechanical force according to claim 18.
	Tellenbach further teaches wherein said step of interpolating comprises: linearly interpolating between said first measurements and said third measurement (PARA [0055], Line 3-6, Fig 7, PARA [0067], curve L.sub.U was recorded through sequential measurements and interpolation of the measurement values).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tellenbach in view of Heyman et al. (US 20050217388) (hereinafter Heyman).
Regarding Claim 20, Tellenbach teaches the limitations of claim 18.
	Tellenbach is silent with regards to wherein said method is performed by a bond tester apparatus for determining a strength of a bond and/or a material
	Heyman teaches wherein said method is performed by a bond tester apparatus (Abstract, Line 1-5, Fig 1, element 100) for determining a strength of a bond and/or a material (PARA [0040], Line 3-6, -->The transducer (sensor) system capable of generating and transmitting a compressional or wave (strength) as a pulse).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement bond tester for load strength test method as taught by Heyman to the load strength testing method of Tellenbach (Para 0018 -0019) since the technique of Heyman is from same field of endeavor (load strength test). One of the ordinary skills in the art would appreciate non-destructive testing process using bond tester because it does not damage the test element and still can measure strength data. A weak bond may bring catastrophic failure and so strength test without damaging the bond is very important. Therefore, this nondestructive testing process using bond tester would facilitate real life application of the testing method and ensure to generate strength data to detect bond weakness (Heyman, PARA 0001-0014).

Response to Arguments
Applicant's arguments filed on 09/26/2022 have been fully considered.
With regards to “Claim rejection 35 USC 103” the arguments are not persuasive. Below is the examiner’s response.
	Applicant argues – “As such, the teachings of Tellenbach and Inoue, alone or in combination, do not make obvious the recited. Bellouin has not been applied in the Office Action in the rejection of Claims 7 and 18. In any event, Bellouin also does not mention accounting for drifting error and therefore does not cure the deficiencies of Tellenbach and/or Inoue.”
	Examiner respectfully disagree for following reason:

	The rejection section presented above clearly shows that Tellenbach teaches the steps. This prior art clearly shows that the first, second and third measurements are consecutive (Check Para 0018 and Fig 4-6). According to Para 0049 the force is created by mechanical effects such as vibration. Para 0049 also describes weighing load i.e. mechanical force. Thus, the amended claim limitations are clearly taught by the prior art. 
	So, the rejection is maintained.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Griffen (US 5308931) – This art teaches digital scale compensation technique using hysteresis (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        10/6/2022